944 F.2d 904
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Carl FOWLER, Petitioner-Appellant,v.Dewey SOWDERS, Warden, Respondent-Appellee.
No. 91-5165.
United States Court of Appeals, Sixth Circuit.
Sept. 12, 1991.

1
Before KEITH and BOYCE F. MARTIN, Jr., Circuit Judges, and TAYLOR, District Judge.*

ORDER

2
This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.   Upon examination of the record and briefs, this panel unanimously agrees that oral argument is not needed.   Fed.R.App.P. 34(a).


3
Carl Fowler appeals the district court's order dismissing his 28 U.S.C. § 2254 petition for a writ of habeas corpus.   Following a jury trial, Fowler was convicted of first-degree manslaughter and was sentenced to twenty years in prison.


4
Fowler claimed that he was denied effective assistance of counsel in his direct appeal because his public defender did not present the argument on appeal that there was insufficient evidence of intent to support a finding of guilt for first-degree manslaughter.


5
The district court noted that Fowler did not raise this claim in the Kentucky state courts, then decided to address the merits of the claim anyway because the habeas petition was plainly meritless and disposition of the case did not offend state-federal comity.   See Granberry v. Greer, 481 U.S. 129 (1987).


6
On appeal, Fowler argues that he was denied effective assistance of appellate counsel and that the evidence was insufficient to convict him of first-degree manslaughter.


7
Upon consideration, we conclude that the district court correctly dismissed the petition for the reasons stated in its order entered January 25, 1991.   The order of the district court is affirmed.   Rule 9(b)(3), Rules of the Sixth Circuit.



*
 The Honorable Anna Diggs Taylor, U.S. District Judge for the Eastern District of Michigan, sitting by designation